Oliver, Chief Judge:
Tbe appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals to reappraisement enumerated on Schedule A attached hereto and made a part hereof, consists of tires and tubes and rimtapes or rimbands or tapes exported from Holland.
IT IS FURTHER STIPULATED AND AGREED that at the time of exportation of the instant merchandise to the United States, the prices at which such merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition, packed, ready for shipment to the United States were the invoiced unit prices as entered.
*541IT IS FURTHER, STIPULATED AND AGREED that the appeals to reap-praisement herein may be submitted for decision on this stipulation.
On the agreed facts, I fiad that the proper basis for appraisement of the merchandise involved herein is statutory export value and hold that such value therefor is the invoice unit prices, as entered.
Judgment will be rendered accordingly.